Citation Nr: 1449443	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-17 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to September 1963.
This appeal to the Board of Veterans' Appeals (Board) arose from an April 2012 rating decision in which the Regional Office (RO) in Houston, Texas, declined to reopen the Veteran's claim for service connection for bilateral hearing loss and tinnitus.  

In September 2013, the Board determined that new and material evidence had been presented sufficient to reopen the claim and remanded the case to the Agency of Original Jurisdiction (AOJ) for further development.  Following the requested development, including a VA examination in November 2013, a new supplemental statement of the case (SSOC) was issued that same month.  The appeal was subsequently returned to the Board's docket in January 2014.  


FINDING OF FACT

A hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss was not exhibited within the first post service year.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated during active service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002) & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, the RO received the Veteran's claim to reopen a previously denied claim for service connection for, among other things, bilateral hearing loss in January 2012.  In a letter dated in March 2012, the Veteran was notified of the evidence required to substantiate the underlying service connection claim, which the Board finds provided the Veteran with adequate VCAA notice and afforded him a meaningful opportunity to participate in the development of his claim.  Further, neither the Veteran nor his representative raised an issue with regard to the adequacy of notice provided in this case. 

Regarding the duty to assist, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were met.  All available evidence pertaining to the Veteran's claim has been obtained. The evidence includes his service treatment records (STRs), VA and private treatment records, VA examination reports, and lay statement in support of his claim.  Particularly, the record shows that the Veteran was afforded VA audiometric examinations in October 2012 and November 2013.  The Board finds that the November 2013 VA examination provides a complete rationale for all opinions and conclusions reached regarding the etiology of the Veteran's hearing loss, and thus complies with the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).   Finally, the Veteran has not identified any outstanding evidence and the Board is aware of none.  Thus, the Board finds that VA has satisfied its duty-to-assist. 

II. 
Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303(a), 3.304 (2014).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and develops an organic disease of the nervous system, to include sensorineural hearing loss, that becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In the absence of evidence establishing a presumption of in-service incurrence, service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies, 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

In this case, October 2012 and November 2013 VA examination reports reveal that the Veteran has been diagnosed as having bilateral hearing loss as defined by VA.  See 38 C.F.R. § 3.385.  Thus, current hearing loss has been demonstrated.  Further, the evidence of record includes a copy of the Veteran's DD Form 214, noting the Veteran's military occupational specialty as a machinist and that the Veteran earned expert rifle and machine gun marksmanship badges. Additionally, the Veteran asserts that throughout his period of active service he worked in close proximity with artillery.  Thus, the Board finds it likely that the Veteran was exposed to acoustic trauma while in service.  

Regarding any presumption that the Veteran's hearing loss manifested in service, the Board finds that the Veteran is not entitled to this presumption.  A review of the Veteran's STR's do not reveal any treatment for or complaints of hearing loss during the Veteran's active service.  The Veteran's separation examination noted the following pure tone thresholds, in decibels:





HERTZ


500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
5 (15)
n/a
15 (20) 
LEFT
-5 (10)
-5 (5) 
-10 (0)    
n/a
-5 (0)

(Service department audiometric testing conducted before November 1967 generally applied ASA standards.  Thereafter, an ISO standard has been applied.  The numbers in parentheses reflects a conversion to ISO standard for comparison purposes.) 

Further, no evidence exists in the record showing that sensorineural hearing loss became manifest to a degree of 10 percent within one year of separation from service.  Thus, the Board finds that the Veteran's hearing loss may not be presumed to have been incurred in service.

Because the Veteran does not meet the presumption of in service incurrence, the Board subsequently must look to all of the evidence of record to establish whether the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Here, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss. 
In reaching its decision, the Board has considered the etiology opinions of the VA examiners in this case, the private medical records submitted by the Veteran, and statements from the Veteran regarding his in-service exposure to noise.  In weighing the probative value of the evidence, the Board finds the November 2013 VA examination to be the most probative evidence of record.  In coming to her opinion, the VA audiologist reviewed all evidence associated with the record, to include past VA and private examination records, and opined that the Veteran's hearing loss is not service connected.  Particularly, she noted that with normal hearing upon discharge from military service, there is no evidence of hearing damage due to military noise exposure.  In addition, regarding the possibility of delayed onset hearing loss, the VA audiologist cited to medical treatise evidence to support the conclusion that hearing loss related to remote auditory trauma in service is extremely unlikely.  

The Board does not find the June 2012 progress note signed by the Veteran's private physician to be probative of the issue of service connection for hearing loss. While the private clinician did opine in that note that the Veteran's tinnitus is consistent with noise exposure, he failed to provide any opinion regarding etiology of the Veteran's hearing loss.  Furthermore, there is no discussion in that note of the nature of the Veteran's noise exposure, to include any specific mention of service.  For these reasons, the Board finds the preponderance of the evidence to be against a finding of service connection for bilateral hearing loss.  See Davidson, supra (requiring a nexus between current disability and service).  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that acoustic trauma may lead to hearing loss is commonly known and, therefore, the Veteran's testimony that noise exposure in service resulted in his current hearing loss has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2013 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

In conclusion, after a review of the entire record, because the weight of the evidence is against a finding of a nexus between the Veteran's in-service acoustic trauma and the current disability, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


